Citation Nr: 0604171	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  03-21 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), in which the 
RO denied the benefit sought on appeal.  The veteran 
perfected an appeal of that decision.

In December 2004, the veteran testified at a hearing before 
the undersigned; a transcript of the hearing is of record.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims to have bilateral hearing loss as a result 
of in-service noise exposure.  He served as a cook in Vietnam 
and he contends that he was exposed to aircraft noise while 
standing at the flight lines three times a day, for two hours 
each time, during the thirteen months he was in Vietnam.  
During the December 2004 hearing he testified to also having 
been exposed to loud noise following his separation from 
service.

His January 1967 entrance examination shows that he entered 
service with puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
XXX
0
LEFT
10
5
5
XXX
25

When examined on separation from service in March 1970, his 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
5
0
LEFT
25
15
10
5
0

The report of a March 2002 VA audiometric examination 
documented in his VA treatment records shows that he 
currently has a hearing loss disability as defined in 
38 C.F.R. § 3.385.  The audiologist did not, however, provide 
an opinion regarding the etiology of the hearing loss.  There 
is no evidence of him having a hearing loss disability prior 
to March 2002.

As a lay person the veteran is competent to provide evidence 
of having been exposed to loud noise while in service.  
Because the veteran's claim is supported by a current medical 
diagnosis of disability and probative evidence of an in-
service injury, a medical opinion is needed as to whether his 
currently diagnosed hearing loss is related to noise exposure 
in service.

Accordingly, the case is remanded for the following:

1.  The RO should provide the veteran a 
VA audiometric examination and obtain an 
opinion on whether any currently 
diagnosed hearing loss is etiologically 
related to noise exposure during service.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
N. W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

